          Case 1:20-cr-00210-LTS Document 33
                                          34 Filed 06/16/20
                                                   06/17/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 16, 2020

BY ECF

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
                                                                     MEMO ENDORSED
New York, New York 10007

       Re:     United States v. Richard Wong, 20 Cr. 210 (LTS)

Dear Judge Swain:

        Sentencing in the above-captioned matter is currently scheduled for July 16, 2020. In light
of ongoing concerns about the coronavirus pandemic and the fact that the Southern District of New
York has not yet resumed regular in-person court proceedings, nor set a date on which to do so,
the Government respectfully requests that the Court adjourn the sentencing proceeding for
approximately 60 days. The Government has conferred with defense counsel, who consents to
this request.


                                                 Respectfully submitted,
The sentencing is adjourned to September 24,
2020, at 2:00 p.m. and the related deadlines     GEOFFREY S. BERMAN
                                                 United States Attorney
are modified accordingly. DE#33 resolved.
                                                 Southern District of New York
SO ORDERED.
6/16/2020
/s/ Laura Taylor Swain, USDJ              By:
                                                 Katherine Reilly
                                                 Assistant United States Attorney
                                                 (212) 637-6521


cc:    Michael Koribanics, Esq. (by ECF)
